FILED
                            NOT FOR PUBLICATION                            OCT 22 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JESUS LEMUS-EVERADO, a.k.a.                     No. 07-74119
Everado De Jesus Lemus,
                                                Agency No. A035-342-313
              Petitioner,

  v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 9, 2013
                              Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.**


       Jesus Lemus-Everado petitions for review of a final order of removal issued by

the Board of Immigration Appeals (BIA), affirming the denial by an immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
judge (IJ) of Lemus’s application for deferral of removal under the Convention

Against Torture (CAT). We have jurisdiction to review the BIA’s decision pursuant

to 8 U.S.C. § 1252.

      The BIA’s decision that Lemus had not established that it is more likely than

not that he will be tortured if removed to Guatemala was supported by substantial

evidence. Both the BIA and the IJ carefully considered the evidence presented by

Lemus, including the testimony of an expert witness, and found it unpersuasive. The

BIA thus properly determined that Lemus had not made the showing necessary to

obtain CAT relief.

      DENIED.




                                        2